MAXIMUM ANNIVERSARY VALUE DEATH BENEFIT [(05.10)] CONTRACT SCHEDULE OWNER:[John Doe]CONTRACT NUMBER:[??687456] JOINT OWNER:[Jane Doe]ISSUE DATE:[04/15/07] ANNUITANT:[John Doe] MORTALITY AND EXPENSE RISK (M&E) CHARGE: The M&E Charge is an annualized rate that is realized on a daily basis as a percentage of the net asset value of the Investment Option. During the Accumulation Phase: An additional M&E Charge of [0.30]% is charged for the Maximum Anniversary Value Death Benefit. DEATH BENEFIT MAXIMUM BIRTHDAY:[91st] birthday MAXIMUM AGE FOR SELECTING THE MAXIMUM ANNIVERSARY VALUE DEATH BENEFIT:[80] S20325-NY[MAVDB]
